MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                           FILED
regarded as precedent or cited before any                             Dec 19 2019, 10:07 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark K. Leeman                                           Curtis T. Hill, Jr.
Leeman Law Office and Cass County                        Attorney General
Public Defender                                          Robert J. Henke
Logansport, Indiana                                      Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         December 19, 2019
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of B.M. (Minor                              19A-JT-1870
Child)                                                   Appeal from the Cass Circuit
and                                                      Court
                                                         The Honorable Stephen R. Kitts,
J.M. (Father),                                           II, Judge
Appellant-Respondent,                                    Trial Court Cause No.
                                                         09C01-1905-JT-7
        v.

The Indiana Department of
Child Services,
Appellee-Petitioner



Crone, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019              Page 1 of 17
                                                  Case Summary
[1]   J.M. (“Father”) appeals the involuntary termination of his parental rights to

      B.M. (“Child”). 1 His sole argument on appeal is that the trial court violated his

      due process rights by accepting unsworn statements of the guardian ad litem

      (“GAL”) as affirmative evidence in favor of terminating Father’s rights. We

      conclude that Father waived his due process claim and that any alleged error

      was harmless and not fundamental. Therefore, we affirm.


                                      Facts and Procedural History
[2]   The unchallenged findings of fact show that between 2001 and Child’s birth on

      January 24, 2018, Father had accumulated a series of criminal convictions,

      including class C felony burglary (2001), class A misdemeanor resisting law

      enforcement (2001), class D felony possession of methamphetamine (2008),

      class D felony residential entry (2008), class D felony possession of a controlled

      substance (2008), and class D felony escape from home detention (2009). 2

      While incarcerated in the Department of Correction, Father completed an

      intensive substance abuse treatment program for methamphetamine users.

      However, upon his release from prison, he resumed drug use and amassed

      convictions for class A misdemeanor operating a vehicle while intoxicated

      (2014), class A misdemeanor battery resulting in bodily injury (2014), level 6




      1
          B.M.’s mother voluntarily consented to the termination of her parental rights.
      2
        The appealed order states that Father pled guilty to the burglary and resisting law enforcement charges in
      2002, but his guilty plea is dated July 2001. Ex. Vol. 2 at 9.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019                 Page 2 of 17
      felony possession of methamphetamine (2015), class A misdemeanor

      possession of a synthetic drug or lookalike substance (2015), class B

      misdemeanor false informing (2016), and class A misdemeanor possession of a

      synthetic drug or lookalike substance (2017). At the time of Child’s birth,

      Father was serving a four-month sentence in the Cass County Jail for his 2017

      conviction.


[3]   When Child was born, Child tested positive for methamphetamine and showed

      signs of withdrawal. The Indiana Department of Child Services (“DCS”)

      assigned family case manager (“FCM”) Rachel Clark to the case. By February

      1, 2018, Father had been released from jail, and FCM Clark met with Father,

      Child’s mother (“Mother”), and Child. The same day, Father tested positive

      for synthetic marijuana. The family entered into an informal adjustment (“IA”)

      with DCS. Between February 1 and July 2018, Father failed to comply with

      the terms of the IA or to participate in services offered to address his substance

      abuse. Father tested positive for illegal substances including buprenorphine, for

      which he did not have a prescription, marijuana, and synthetic cannabis, and

      failed to report for drug screenings. During the IA, the family moved

      frequently, and FCM Clark often had difficulty locating them. On April 6,

      2018, Child tested positive for marijuana. In May 2018, Father was charged

      with and later pled guilty to level 6 felony operating a vehicle while intoxicated

      and class A misdemeanor driving while suspended and was sentenced to

      approximately two and one-half years of incarceration. In July 2018, Father




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019   Page 3 of 17
      was charged with and later pled guilty to level 6 felony theft and was sentenced

      to two years of incarceration.


[4]   On September 13, 2018, Child tested positive for methamphetamine. On

      September 18, 2018, the trial court issued an emergency custody order for Child

      to be detained, but DCS was unable to locate Mother and Child until

      September 25, 2018. By this time, Father was incarcerated for his convictions

      for operating a vehicle while intoxicated and theft.


[5]   On September 26, 2018, DCS filed a petition alleging that Child was a child in

      need of services (“CHINS”). Child was placed with relatives, where he

      remains. Child’s parents admitted that he was a CHINS. Father remained

      incarcerated during the entirety of the CHINS case. During his incarceration,

      Father participated in an employment enhancement program, but he was

      waitlisted for substance abuse classes. The trial court declined to order

      parenting time for Father because it found that it would not be in Child’s best

      interest to be driven several hours to a secured facility and Child had not been

      in Father’s care for any significant period. Father was offered the opportunity

      to participate in case planning but was otherwise unable to participate in

      services due to his incarceration.


[6]   On May 2, 2019, DCS filed a petition for the involuntary termination of

      parental rights. On May 10, 2019, attorney Jeffrey Stanton filed an appearance

      as the GAL in the termination case. On July 17, 2019, the trial court held a

      hearing on the termination petition. DCS appeared by its attorney, Father


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019   Page 4 of 17
appeared with his attorney, and GAL Stanton appeared. DCS called FCM

Clark to testify. FCM Clark was sworn in and testified from counsel’s table.

After FCM Clark was questioned by DCS’s attorney and Father’s attorney,

GAL Stanton questioned her. Father was sworn in and testified from counsel’s

table. He was questioned by his attorney, DCS’s attorney, and then GAL

Stanton. After Father’s attorney indicated to the trial court that he had nothing

further, the trial court asked, “Mr. Stanton?” Tr. Vol. 2 at 55. There is no

indication in the transcript that GAL Stanton was sworn in before he made the

following statement:


        Judge in this case, with regard to [Father], I would concur and
        suggest that the Court grant the petition for termination of
        parental rights that’s been filed by [DCS]. Uh, much of that is
        based upon … the time period that we are talking about where
        [Father] had the opportunity to participate in services was from
        January 24, 2018 to July of 2018, that did give him the
        opportunity to take advantage of services. That’s about a six (6)
        month time-frame. The family case manager indicated that there
        were several opportunities provided to [Father] and that he did
        not take advantage of those opportunities that were provided to
        him during that time-frame. I know that six (6) month[s] may not
        seem like a significate [sic] period of time, however, in six (6)
        months and when you take into the consideration the fact that
        services were provided prior to that, that he did not take
        advantage of, especially for the substance abuse treatment, uh, it
        certainly seems that [Father] has been given the opportunity. In
        addition to that, Judge, I would suggest to the Court that [Child]
        need[s] permanency. I do know that [Father] testified that he
        may be able to be released from incarceration, if I understood his
        testimony correctly, in Jan... possibly as early as January of 2020,
        if I understood correctly. That would still be an additional five (5)
        or six (6) months from today’s date, which would mean that

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019   Page 5 of 17
              [Child] has been absent from [Father’s] life, in the sense of any
              contact, for eighteen (18) months. Uh, and that’s assuming that
              [Father] would be released on that date.


      Id. at 55-56.


[7]   The trial court asked for closing statements. After DCS’s attorney and Father’s

      attorney presented their arguments, the trial court asked GAL Stanton if he had

      anything further. GAL Stanton essentially argued that Father and Child have

      had no significant relationship for a long period and DCS offered services to

      Father during the IA, but he did not avail himself of the opportunities provided.

      Id. at 58.


[8]   On August 8, 2019, the trial court issued findings of fact and conclusions

      thereon (“the Order”), finding that there is a reasonable probability that the

      continuation of Father’s relationship with Child poses a threat to Child’s well-

      being, that termination of Father’s parental rights is in Child’s best interests,

      and that DCS has a satisfactory plan for Child’s care and treatment, that being

      adoption, and ordering the termination of Father’s parental rights. With regard

      to whether termination is in Child’s best interests, the trial court made the

      following findings:


              1) Child is now eighteen months of age and has not been in the
              presence of his father since he was just over five months of age.


              2) Guardian Ad Litem Jeffrey Stanton completed his own
              independent review of records concerning the child and the
              child’s parents. Believing he possessed adequate information to

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019   Page 6 of 17
        form an opinion on whether termination of parental rights would
        be in the child’s best interest, GAL Stanton affirmed that the
        child’s best interest would be served by severing the Father’s
        rights despite a possible release date for father in January 2020,
        when Child will be twenty four months old and will not have
        seen Father in over eighteen months.


        3) GAL Stanton testified that he has knowledge of Father and a
        history of involvement in matters involving another of Father’s
        children. GAL Stanton testified that termination is in the child’s
        best interest as Father has a history of opportunities, including
        opportunities to take advantage of services following the birth of
        this child, which he refused when he was at liberty to utilize
        them.


         4) The court agrees with GAL Stanton and further notes that
        when Father has taken advantage of services, including intensive
        substance abuse services during his previous commitment at the
        Department of Correction, Father has failed to utilize those
        services to maintain a drug free lifestyle. Father also testified he
        was offered services for substance abuse treatment from 2014
        until 2017, all of which he refused to participate in or benefit
        from.


        5) This child needs caregivers who are willing and able to provide
        him with a nurturing environment that is secure and free of abuse
        and neglect.


        6) As this child is of a very young age, this responsibility will be
        long term and must be permanent.


        7) The actions of Father while he was at liberty only
        demonstrated an unwillingness to parent this child or to provide
        him with a nurturing, stable, and appropriate environment that
        children require on a long term basis.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019   Page 7 of 17
        8) In the months leading to his most recent arrest, Father made
        minimal to no efforts to maintain a suitable home environment
        for his infant son and it is not in the child’s best interest to allow
        this pattern of behavior to continue.


        9) Further efforts to reunite Father and the child would not begin
        until Father is released from incarceration and despite the best
        efforts of the Department, the efforts are more than unlikely to
        succeed given the lengthy and repetitive nature of Father’s
        substance abuse and criminal behavior.


        10) It is time for this child to have permanency and not perpetual
        uncertainty in his life.


        11) Permanency alone does not lend the court to find that
        termination is in the child’s best interest. The evidence in this
        case is that there is more than a need for permanency and in part
        it is the need for stability and consistency in caregivers that
        requires this court to terminate the parental rights of Father.


        12) Father testified that each of his now seven children, ranging
        in age from this child, age eighteen months to twenty-four years,
        have been involved with the Department of Child Services at
        different times for issues surrounding substance abuse. This
        includes an involvement that resulted in the termination of his
        parental rights to another of his children in 2017.


        13) The cycle that Father has shown in his own life is not
        conducive to the life of a small child. It is in the child’s best
        interest to be removed from Father’s care on a permanent basis
        before Child is subjected to the knowledge of the existence of
        such a cycle which has plagued Father’s adult life and, from
        Father’s testimony, has placed each of his seven children in the
        purview of the Department of Child Services at various times in
        their lives.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019   Page 8 of 17
      Appealed Order at 7-8. This appeal ensued.


                                     Discussion and Decision
[9]   Father seeks reversal of the termination of his parental rights, arguing that the

      trial court violated his due process rights by relying on GAL Stanton’s unsworn

      statements to conclude that termination of the parent-child relationship is in

      Child’s best interests. In considering his appeal, we recognize that “[a] parent’s

      interest in the care, custody, and control of his or her children is ‘perhaps the

      oldest of the fundamental liberty interests.’” In re R.S., 56 N.E.3d 625, 628

      (Ind. 2016) (quoting Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d
143, 147 (Ind. 2005)). “[A]lthough parental rights are of a constitutional

      dimension, the law provides for the termination of these rights when the parents

      are unable or unwilling to meet their parental responsibilities.” In re A.P., 882
N.E.2d 799, 805 (Ind. Ct. App. 2008). Involuntary termination of parental

      rights is the most extreme sanction, and therefore “termination is intended as a

      last resort, available only when all other reasonable efforts have failed.” Id.

      Because “the Fourteenth Amendment to the United States Constitution protects

      the traditional right of parents to establish a home and raise their children,” we

      apply a heightened standard of review to termination proceedings. In re V.A.,

      51 N.E.3d 1140, 1144 (Ind. 2016) (quoting In re Adoption of O.R., 16 N.E.3d
965, 972 (Ind. 2014)).


              In considering whether the termination of parental rights is
              appropriate, we do not reweigh the evidence or judge witness
              credibility. We consider only the evidence and any reasonable
              inferences therefrom that support the judgment, and give due
      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019   Page 9 of 17
               regard to the trial court’s opportunity to judge the credibility of
               the witnesses firsthand. Where a trial court has entered findings
               of fact and conclusions of law, we will not set aside the trial
               court’s findings or judgment unless clearly erroneous. [Ind. Trial
               Rule 52(A)]. In evaluating whether the trial court’s decision to
               terminate parental rights is clearly erroneous, we review the trial
               court’s judgment to determine whether the evidence clearly and
               convincingly supports the findings and the findings clearly and
               convincingly support the judgment.


       K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229-30 (Ind. 2013)

       (citations and quotation marks omitted). To the extent that Father does not

       challenge specific findings of fact, we accept them as true. See Madlem v. Arko,

       592 N.E.2d 686, 687 (Ind. 1992) (“Because Madlem does not challenge the

       findings of the trial court, they must be accepted as correct.”); McMaster v.

       McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997) (“Father does not

       challenge these findings and we accept them as true.”).


[10]   A petition to terminate a parent-child relationship involving a CHINS must,

       among other things, allege:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019   Page 10 of 17
                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services.


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove each element by “clear and

       convincing evidence.” R.S., 56 N.E.3d at 628; Ind. Code § 31-37-14-2. If the

       trial court finds that the allegations in the petition are true, the court shall

       terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).


[11]   Father argues that the trial court violated his due process rights by accepting

       GAL Stanton’s unsworn statement as affirmative evidence. Specifically, Father

       contends that he was denied fair notice that the trial court would accept the

       GAL’s statement as testimony and was denied the opportunity to cross-

       examine the GAL. Because the trial court included findings based on the

       GAL’s testimony in support of its legal conclusion that termination is in Child’s

       best interests, Father’s argument, by implication, calls into question the trial

       court’s conclusion that termination is in Child’s best interests.


[12]   When determining whether termination of parental rights is in the best interests

       of a child, the court is required to look at the totality of the evidence. Z.B. v. Ind.

       Dep’t of Child Servs., 108 N.E.3d 895, 903 (Ind. Ct. App. 2018), trans. denied. “In

       so doing, the trial court must subordinate the interests of the parent to those of

       the child.” In re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013). The juvenile

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019   Page 11 of 17
       court need not wait until a child is irreversibly harmed before terminating the

       parent-child relationship. In re G.H., 906 N.E.2d 248, 254 (Ind. Ct. App. 2009).

       “Additionally, a child’s need for permanency is an important consideration in

       determining the best interests of a child, and the testimony of the service

       providers may support a finding that termination is in the child’s best interests.”

       In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010); see also In re G.Y., 904
N.E.2d 1257, 1265 (Ind. 2009) (“Permanency is a central consideration in

       determining the best interests of a child.”).


[13]   The State asserts that Father waived his due process claim because Father did

       not object at the termination hearing to the trial court’s request for the GAL’s

       opinion or the court’s failure to administer an oath to the GAL and further did

       not request an opportunity to question the GAL. We agree.


[14]   A trial court is required to appoint a GAL or a court-appointed special advocate

       for the child when a parent objects to the termination of parental rights. Ind.

       Code § 31-35-2-7. The child’s GAL is required by statute to “represent and

       protect the best interest of a child” and to provide the child with services

       requested by the court, including advocating the child’s situation. Ind. Code §

       31-9-2-50. A trial court is permitted to call a court-appointed expert as a

       witness. Ind. Evidence Rule 614(a). All parties are entitled to cross-examine

       any witness called by the court. Id. Further, a party may object to the court’s

       calling a witness. Ind. Evidence Rule 614(c).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019   Page 12 of 17
[15]   In claiming that he was denied fair notice that the trial court would accept the

       GAL’s statement as testimony and was denied the opportunity to cross-

       examine the GAL, Father paints a distorted picture of the termination hearing.

       Father asserts that the GAL was acting as an attorney and was not “called to

       the witness stand,” and he attempts to portray the entirety of the GAL’s

       statement as a closing argument. 3 Appellant’s Br. at 22. Our review of the

       transcript shows that FCM Clark and Father both testified from counsel’s table;

       no one took the witness stand. GAL Stanton advocated for Child as expected

       and required. At the close of DCS’s and Father’s evidence, the trial court asked

       the GAL for his opinion. It does not appear to us that the trial court was asking

       GAL Stanton to present a closing argument at that time. It was only after GAL

       Stanton provided his opinion that the trial court directed the attorneys to make

       their closing arguments. It should not have been surprising that the GAL was

       permitted to question the witnesses and asked by the trial court to provide his

       opinion on behalf of the Child.


[16]   Father could have objected to the trial court’s request for the GAL’s opinion,

       but he did not. Father could have objected that the trial court had not sworn in

       GAL Stanton, but he did not. Father could have asked to question GAL

       Stanton about his opinion, but he did not. It is well established that “a party on

       appeal may waive a constitutional claim, including a claimed violation of due



       3
         We agree with Father that GAL Stanton gave a closing argument after DCS’s attorney and Father’s
       attorney presented their closing arguments. However, we reject Father’s contention that the trial court
       considered GAL Stanton’s closing argument as substantive evidence.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019               Page 13 of 17
       process rights, by raising it for the first time on appeal.” In re N.G., 51 N.E.3d
1167, 1173 (Ind. 2016). And “a parent may waive a due-process claim in a

       CHINS or termination proceeding by raising that claim for the first time on

       appeal.” S.E. v. Ind. Dep’t of Child Servs., 15 N.E.3d 37, 43-44 (Ind. Ct. App.

       2014), trans. denied; see also McBride, 798 N.E.2d at 194 (affirming termination of

       parental rights and concluding that mother waived claim that her due process

       rights were violated by numerous alleged deficiencies in CHINS proceedings

       because she did not raise issue to trial court). Accordingly, Father waived his

       due process argument.


[17]   Father attempts to avoid waiver by claiming fundamental error. The

       fundamental error doctrine applies to egregious trial errors. In re Involuntary

       Termination of Parent-Child Relationship of B.R., 875 N.E.2d 369, 375 (Ind. Ct.

       App. 2007), trans. denied. For this Court to overturn a trial court ruling based

       on fundamental error, the error must have been “a clearly blatant violation of

       basic and elementary principles, and the harm or potential for harm therefrom

       must be substantial and appear clearly and prospectively.” S.M. v. Elkhart Cty.

       Office of Family & Children, 706 N.E.2d 596, 600 (Ind. Ct. App. 1999) (quoting

       Reynolds v. State, 460 N.E.2d 506, 508 (Ind. 1984)) (emphasis in S.M. omitted).


[18]   When the trial court asked the GAL for his opinion, both Father and his

       counsel were present. It was the GAL’s duty to advocate for Child, and the

       trial court was within its authority to call the GAL as a witness. Although it

       does not appear that GAL Stanton was sworn in, that appears to have been

       inadvertent. Further, GAL Stanton is an attorney, and “[A]ll attorneys are

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019   Page 14 of 17
       officers of the legal system and have a duty of candor toward tribunals.” Brown

       v. State, 746 N.E.2d 63, 70 (Ind. 2001) (citing Ind. Professional Conduct Rule

       3.3 and Preamble).


[19]   Father argues that the trial court relied extensively on GAL Stanton’s

       statement. However, in relation to the lengthy testimony provided by FCM

       Clark and Father, the GAL’s statement was not a major part of the evidence,

       and the GAL cited and relied largely on the testimony from FCM Clark and

       Father. The trial court articulated thirty-two findings in support of its

       conclusion that there is a reasonable probability that the parent-child

       relationship poses a threat to Child’s well-being and thirteen findings in support

       of its conclusion that termination was in Child’s best interest. Of the thirteen

       findings, only findings 2 and 3 involved GAL Stanton’s testimony. 4


[20]   Father does not challenge the findings unrelated to GAL Stanton supporting

       the trial court’s conclusion that termination is in Child’s best interests. In

       addition, Father does not challenge the trial court’s conclusion that there is a

       reasonable probability that the continuation of the parent-child relationship

       poses a threat to Child’s well-being or any of the findings supporting it. This

       Court has previously found that the same evidence that supported the trial

       court’s determination that there is a reasonable probability that the continuation

       of the parent-child relationship poses a threat to the well-being of the child



       4
         In finding 4, the trial court stated that it agreed with GAL Stanton, but the remainder of the finding is
       based on the trial court’s own review of the evidence.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019                  Page 15 of 17
       supported the court’s determination that termination of parental rights was in

       the child’s best interests. In re A.K., 924 N.E.2d 212, 221 (Ind. Ct. App. 2010).


[21]   The unchallenged findings establish that Father has spent much of the past

       eighteen years committing various crimes, including multiple drug possessions.

       All seven of his children have been involved with DCS at different times due to

       his substance abuse issues. Father was offered substance abuse treatment while

       incarcerated but failed to maintain a drug-free lifestyle after his release. He was

       offered additional substance abuse treatment between 2014 and 2017, all of

       which he refused to participate in or benefit from. In Child’s case, Father had

       nearly six months to address his criminal tendencies and his substance abuse

       issues and failed to do so. The trial court found that “[t]he cycle that Father

       has shown in his own life is not conducive to the life of a small child” and that

       it is in Child’s best interests to be removed from Father’s care before Child is

       subjected to the cycle that has plagued Father’s adult life. Appealed Order at 8.

       The unchallenged findings clearly support the trial court’s determination that

       termination is in Child’s best interests. 5 Accordingly, we cannot say that any

       error alleged by Father amounts to a clearly blatant violation of basic and




       5
         Father also asserts that the trial court’s findings attributed statements and opinions to the GAL that are not
       supported by the record. He focuses on two statements: that “the trial court found that the GAL completed
       his own independent review of records concerning the child and the child’s parents” and “the GAL testified
       that he possessed adequate information to form an opinion on whether termination would be in the child’s
       best interests.” Appellant’s Br. at. 23. We agree that these findings are unsupported by the GAL’s statement
       and therefore are clearly erroneous. However, if the remaining unchallenged findings support the trial court’s
       determination that termination is in Child’s best interests, the error is harmless. See In re B.J., 879 N.E.2d 7,
       20 (Ind. Ct. App. 2008) (erroneous finding is merely harmless surplusage when additional findings, supported
       by evidence in record, provide sufficient basis for trial court’s ultimate conclusion), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019                  Page 16 of 17
       elementary principles or that the harm or potential for harm resulting from the

       alleged error is substantial.


[22]   Based on the foregoing, we affirm the trial court’s decision to terminate Father’s

       parental rights to Child.


[23]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1870 | December 19, 2019   Page 17 of 17